DETAILED ACTION
The application of Bhimireddy et al., for a “Crash prediction system” filed on June 2, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on June 2, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-7 and 15-20 are rejected under 35 USC § 101.

Claims 1-4, 8-11, and 15-18 are rejected under 35 USC § 102.

Claims 5-7, 12-14, and 19-20 are objected to while containing allowable matter.

Claims 1, 8, and 15 are objected to for containing minor informalities.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In claim 1, line 8, “the action monitor” should be changed to “an action monitor” to correct the insufficient antecedent basis for this limitation in the claim. 
Claims 1, 8, and 15 end in a comma and are missing a period. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 of the invention is not consistent with the specification (see paragraph [0044]), as it recites “non-transitory memory”. It is respectfully requested that applicant change “non-transitory memory” to “non-transitory computer readable media” so as to overcome to 35 USC 101 rejections. 
Claims 15-20 of the invention are directed to non-statutory subject matter such as a carrier wave, which is transitory. The specification ([0044], “In general, the one or more computer-readable media may be and/or include one or more non-transitory computer-readable media”) and instant claims do not specify for the “computer readable media” to be “non-transitory computer readable media”. It is respectfully requested that applicant append “non-transitory” to the term “computer readable media” so that it reads as “non-transitory computer readable media” so as to overcome to 35 USC 101 rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krishnan et al. (U.S. PGPUB 20180113773). 

As per claims 1, 8, and 15 Krishnan discloses, an apparatus comprising:
a processor; and non-transitory memory storing instructions that, when executed by the processor (Fig. 9) , cause the apparatus to:
identify, based on monitored actions performed by an application server ([0020], “the AFPS 100 may thus be connected to a plurality of machines each of which may be executing a different application for which the AFPS 100 executes a respective predictive data model to monitor application data and predict application failures.”) in response to a request received from a client computing system, a requested action to be performed by the application server ([0019], “accessing the application 122 by the plurality of user devices 152, 154, the user requests fulfilled by the application 122, any changes to databases (not shown) made by the application 122, the success or failure of the various interactions from one or more of the user devices 152, 154 are recorded in the application logs 164.”);
predict, by the action monitor based on a machine learning model ([0020], “the AFPS 100 executes a respective predictive data model to monitor application data and predict application failures.”), whether a result of the requested action would result in an invalid condition of the application server ([0020], “Examples of the application failure prediction system (AFPS) 100 discussed herein are configured to process the application logs 164 to build a predictive data model 120. The predictive data model 120 can be applied to real-time data 162 from the application 122 to predict and mitigate an anomaly or a potential application failure by implementing corrective actions 170 in advance of the application failure.”); and
initiate, based on an indication of a predicted invalid condition of the application server, a secondary action performed by the application server, wherein a result returned to the client computing system based on performance of the secondary action conforms to an expected result of the requested action ([0041], “The AFPS 100 is enabled to proactively monitor and correct errors that occur during the course of application execution thereby ensuring the smooth running of the various applications. Thus, an error that is predicted to occur can be avoided by taking corrective actions.”),

As per claims 2, 9, and 16 Krishnan discloses the requested action comprises an action performed by each of a plurality of application servers ([0020], “the AFPS 100 may thus be connected to a plurality of machines each of which may be executing a different application for which the AFPS 100 executes a respective predictive data model to monitor application data and predict application failures.”), and wherein a predicted invalid condition comprises an error with operation of a service performed by one of the plurality of application servers ([0017]-[0018]).

As per claims 3, 10, and 17 Krishnan discloses the invalid condition comprises an application error ([0028], “application failures”), an exception, or a crash condition experienced by a service executing on the application server ([0042]-[0043]).

As per claims 4, 11, and 18 Krishnan discloses the instructions, when executed, cause the apparatus to: train, based on continuous monitoring of client system interaction with a plurality of application servers, the machine learning model ([0025], “The predictive data model 120 is continuously trained on the application logs 164 even as it is being used for detecting anomalies.”).
Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5-7 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per claims 5, 12, and 19, the examiner finds the novel and non obvious feature of claims, when read as whole to be identify, based on monitored actions performed by an application server in response to a request received from a client computing system, a requested action to be performed by the application server; predict, by the action monitor based on a machine learning model, whether a result of the requested action would result in an invalid condition of the application server; and initiate, based on an indication of a predicted invalid condition of the application server, a secondary action performed by the application server, wherein a result returned to the client computing system based on performance of the secondary action conforms to an expected result of the requested action, wherein the machine learning model comprises a finite automata model trained through a machine learning algorithm based on client system operation and application server operation to predict whether a next action initiated by the client computing system would result in an expected result or an invalid operating condition of the application server.
As per claims 6, 13, and 20, the examiner finds the novel and non obvious feature of claims, when read as whole to be identify, based on monitored actions performed by an application server in response to a request received from a client computing system, a requested action to be performed by the application server; predict, by the action monitor based on a machine learning model, whether a result of the requested action would result in an invalid condition of the application server; and initiate, based on an indication of a predicted invalid condition of the application server, a secondary action performed by the application server, wherein a result returned to the client computing system based on performance of the secondary action conforms to an expected result of the requested action, wherein the instructions, when executed by the processor, cause the apparatus to train the machine learning model based on customer profile data, navigation flow of a service provided by the application server as requested by the client computing system, and a current time.
The prior art does not teach the claimed invention as recited in claims 5-7, 12-14, and 19-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113